UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-2041


SALAME M. AMR,

                 Plaintiff – Appellant,

          v.

EDDIE N. MOORE, JR.; LARRY C. BROWN; KEITH M. WILLIAMSON;
NASSER RASHIDI; GERALD BURTON; DONNA CRAWFORD; GLORIA
YOUNG; ALI MOHAMED; OLIVER W. HILL, JR.; WONDI MERSIE;
ANDREW KANU; STEPHAN WILDEUS; SHARON EVANS; AMERICAN
SOCIETY OF ENGINEERING EDUCATION; AMERICAN ASSOCIATION FOR
UNIVERSITY PROFESSORS; VIRGINIA STATE UNIVERSITY BOARD OF
VISITORS, THE,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:09-cv-00667-REP)


Submitted:   February 10, 2011             Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Salame M. Amr, Appellant Pro Se.      Gregory Clayton Fleming,
Senior Assistant Attorney General, Richmond, Virginia; Margaret
Sander, THOMPSON MCMULLAN PC, Richmond, Virginia; Jeremy David
Capps, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Salame    M.   Amr   appeals      the   district    court’s    orders,

both entered on August 9, 2009,           adopting the magistrate judge’s

recommendations and dismissing his complaint, and denying Amr’s

subsequent motion for reconsideration.                We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                   Amr v. Moore, No.

3:09-cv-00667-REP    (E.D.     Va.   Aug.    9,    2010).      We   deny   Amr’s

motions to supplement, for default judgment, for subpoenas, and

for reconsideration and relief.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                      3